Taft, J.
We are required to construe the will of Timothy J. Hubbard. The testator distributes the income of his estate, by way of annuities, to Elisha P. Jewett, Julia Clark, Emma G. Dieter, and Freddie J. Dieter, during their lives, and states as a reason why he does not make his brother-in-law, Shafter, and his family, beneficiaries of his estate, the greater wealth of Shafter and his family, andjiis, the testator’s reduced estate, by reason of loss by fire and sickness. He then gives his executors five thousand dollars for certain specified purposes such as he might thereafter designate by memoranda and empowers them to”sell any portion of his real estate, and in the next succeedingjTclause appoints the executors of the will. Then follows a clause which provides that when “the bequests aforesaid cease to become due, or any portion of them, or either of them, they, with all interest then due, shall be divided among the surviving heirs of Chester Hubbard and Julia Clark aforesaid.”
The question is, whether the testator excludes the defendants, the Shafter children, from sharing in the corpus of the estate. Precedents are of little aid in the construction of wills, so seldom two are found with like terms.
There are eleven clauses in the will besides the formal beginning and ending. The first directs the payment of his debts and funeral charges; the next five direct the division of the income of his estate among the persons abovenamed, during their lives, and in juxtaposition therewith, the clause stating the reason why he does not make the Shafter family beneficiaries of his estate. In these clauses, to this point in the will, he disposes of the income of his estate and nothing save the income. He then gives his executors five *154thousand dollars, to be disposed of as he might by memoranda direct, and empowers them to sell his real estate, if in their judgment they deemed it for the interest of the estate. Then follows the appointment of his executors, which frequently is the last item in a will, and concludes by giving the estate, after the annuities have all ceased, to the heirs of his parents, Chester Hubbard and Julia Clark. By the term beneficiaries, the testator meant the persons who took the use and benefit of his estate by way of annuities. He did not intend to exclude the heirs of his sister Julia from sharing in the estate after the death of all the annuitants. The testator did not intend the distribution of his estate until after the death of all the annuitants, and'he expected, one would infer from the terms of the will, that Freddie would outlive the other annuitants. If Freddie died without issue, the Shatter children would be the only surviving heirs of the testator’s parents. Had the testator intended to exclude them from sharing in the corpus of his estate he would naturally have left the residue of his estate to the heirs of his sister, Mrs. Dieter, instead of the heirs of his parents, for the only heirs of his parents would be her issue and the Shatter children. The decree that Mrs. Dieter took the orator’s interest in the estate when he conveyed his life interest therein to her, if not before, was correct, but that part of the decree which excluded the defendants from sharing in the corpus of the estate was erroneous and must be reversed.

Decree reversed and cause remanded.